ease 7:19-mj-01023 Documem 1 Filed on 05/04/19 in T)<SD Pagl§'§&g®?§,;£,§"§,?$§,?§§

MAY ~ § ZOl§

 

 

Ao 91 (Rev 8101) criminal co@uim D&Vld J. Brédley, Cle¥k
United States District Court
SOUTHERN DISTRI CT OF TEXAS

 

 

MCALLEN DIVI S I ON

UN|TED STATES OF AMERICA
V.

Jose Maria Pena-Gonzalez

CRIMINAL COMPLAINT

Case Number: M-l9-1023-M

|AE YOB: 1961
Mexico
(Nam: and Addrcss of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

 

knowledge and belief. On or about May 2, 2019 in Hidalgo County, in
the Southern Dlstrict of __Iezta§_____

 

(Track Statu!ory Language of Offense)

being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter
was found near Penitas, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation of T1tle 8_ United States Code, Section(s) , 1326 ' (Felony)

l further state that l am a(n) S_enior Patrol Agent and that this complaint is based on the
following facts:

Jose Maria Pena-Gonzalez was encountered by Border Patrol Agents near Penitas, Texas on May 2, 2019. The investigating Agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to.have illegally
entered the United States on January 6, 2007, near Hidalgo, Texas. Record checks revealed the Defendant 'was formally
Deported/Excluded from the United States on August 15, 2002 through Brownsville, Texas. Prior to Deportation/Exclusion the
Defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of

Homeland Security. On June 25, 1999, the defendant was convicted Manufacture/Delivery of Control Substance and was sentenced to
seven (7) years coni'mement.

l declare under penalty of perjury that the statements in this complaint are true and correct. Executed on May 4, 2019.

Continued on the attached sheet and made a part of this complaints EYes ENo

Submitted by reliable electronic means, sworn to and attested

telephonlcal|y per Fed. R. Cr.P,4.1, and probable cause found on: 151 Ml¢ke, Gonza|ez

Swom to before me and subscribed in my presence, signature of Comp|alnant

May 4, 2019 5:42 p`m` `Micke'l A. Gonzalez` 7 Senlor PatrolAgent

Peter E. Orrnsby ‘ , U.S. Maglstrate Jugq§ %`L g @MQ
Name and Titla of Judlclal Officer

Slgnature of Judlclal Offlcer

 

 

